COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  City of El Paso, Texas,                        §           No. 08-19-00163-CV

                       Appellant,                §              Appeal from the

  v.                                             §            171st District Court

  Joanna Cangialosi, Individually, as Next of    §         of El Paso County, Texas
  friend of C. C., Minor child, surviving
  Daughter and heir to the Estate of Annette     §           (TC# 2018-DCV0797)
  Martinez; Jose Aguilar; Raymundo
  Aguilar; Fidel Aguilar; Eric Aguilar,          §
  Individually and as Surviving Sons and
  heirs to the Estate of Annette Martinez,       §

                        Appellees.               §

                                            §
                                          ORDER

        The Court GRANTS the Appellees’ motion to reschedule the January 14, 2020 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 10th day of January, 2020.


                                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.